NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MARTIN P. MARTINEZ,                      )
DOC #H41903,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-2683
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Martin P. Martinez, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.

             Affirmed.


SLEET, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.